Exhibit 10.7

STOCK OPTION AGREEMENT

(Under the People’s United Financial, Inc. 2008 Long-Term Incentive Plan)

Granted To: NUF_OptioneeName_First_MI_Last

(“you” or the “Participant”)

In accordance with the terms of the People’s United Financial, Inc. 2008
Long-Term Incentive Plan (the “Plan”), People’s United Financial, Inc. (the
“Company) is pleased to grant you a non-statutory stock option (the “Option”) to
purchase Granted shares of the Company’s Common Stock (the “Optioned Shares”) at
an Option Price of Grant_Price per share, representing the Fair Market Value of
the Common Stock on Grant_Date. The Option is exercisable at the times specified
in Section 3 of this Agreement, and is subject to the other terms and conditions
contained in this Agreement and in the Plan.

You and the Company agree that the Option is subject to the following terms and
conditions:

1. Definitions. All of the terms and provisions of the Plan are incorporated
into this Agreement by reference to the same effect as if the Plan were set
forth herein in its entirety. All terms used in this Agreement and defined in
the Plan shall, unless otherwise defined herein, have the same meanings as in
the Plan. The term “Common Stock” refers to the Company’s Common Stock, par
value $.01 per share, and includes any class or series of securities into which
such capital stock may be changed, as contemplated by Section 13 of the Plan.
The terms “affiliate”, “directors”, “person”, and “security”, or any variations
of such terms, shall have the broadest meanings assigned to them by the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934 (the “Exchange Act”). The terms “you” and “your” shall
include, when the context requires, any persons entitled to exercise this Option
by virtue of Section 6 of this Agreement.

2. Term of Option. The Option is granted and made effective on Grant_Date (the
“Grant Date”) and shall terminate, expire and no longer be exercisable, to the
extent not previously exercised or surrendered, on the tenth anniversary of the
Grant Date, or at such earlier time as may be specified in the Plan or in
Section 8 of this Agreement (the “Option Period”).



--------------------------------------------------------------------------------

3. Exercise of Option. Provided that the Option has not sooner expired and
terminated in accordance with the Plan or Section 8 hereof, the Option shall be
exercisable commencing on the earlier of (a) the first day of the month
following your Retirement, as to 100% of the Optioned Shares, or (b) the date of
termination of your employment by reason of your death or Disability, as to 100%
of the Optioned Shares, or (c) the first day of the month in which the second
anniversary of the Grant Date occurs, in the following percentage installments:

 

Date Option

Becomes Exercisable

  

Percentage of Optioned

Shares as to which the

Option Becomes Exercisable

(a) Commencing on second anniversary of the Grant Date    50% of Optioned Shares
(b) Commencing on third anniversary of the Grant Date    25% of Optioned Shares
(c) Commencing on fourth anniversary of the Grant Date    25% of Optioned Shares

Once Optioned Shares have become available for purchase in accordance with the
foregoing schedule, any unpurchased shares included in an installment or part of
an installment of the Optioned Shares shall remain subject to purchase on a
cumulative basis until the Option expires or terminates in accordance with the
Plan or Section 8 hereof. The Option may not be exercised for fractional shares
of Common Stock; all fractional shares shall be rounded to the nearest whole
number below the actual number of shares.

4. Method of Exercise. You (or such other person as is provided in Section 6
hereof) may exercise the Option only by delivering written notice to the Company
setting forth your irrevocable election to purchase all or a designated part of
any then matured installment or installments of the Optioned Shares. Subject to
Section 8 hereof, the notice of exercise must be delivered to the Company on or
before the close of business on a date which is or precedes the last day of the
Option Period, except that if the last day of the Option Period is a Saturday,
Sunday or a day on which either the Company's corporate headquarters or the
markets for equity securities generally are closed, the notice shall be
delivered before the close of business on the business day preceding the last
day of the Option Period.

The notice shall contain specific reference to this Agreement and the Plan and
must be signed by you (or by such other person as is provided in Section 6
hereof). The notice shall be accompanied by payment in full of the Option Price
by cash, certified or bank check or, if the Committee consents, payment in full
or in part may also be made in the form of Common Stock already owned by you, as
provided in Section 7(g) of the Plan. If at any time this Agreement is in
effect, you are or potentially could be subject to Section 16(b) of the Exchange
Act, an election to make payment in full or in part in the form of Common Stock
shall be subject to compliance with the provisions of Section 16 of the Exchange
Act and the Rules and Regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, as interpreted by the Committee. No Optioned
Shares shall be issued until full payment therefore has been made, including
payment of all applicable withholding taxes, or the Committee has approved
arrangements for payment.

 

2



--------------------------------------------------------------------------------

5. Withholding. With the express written consent of the Committee, upon the
exercise of the Option in accordance with the terms of Section 4 hereof, the
Company, on behalf of the Company affiliate by which you are employed, will
withhold the amount that it is required to withhold for federal, state, local or
foreign withholding tax purposes. In that event, withholding obligations will be
settled by withholding from distribution to you a number of Optioned Shares
having a Fair Market Value on the date that the amount of tax to be withheld
otherwise would be withheld in cash (the “Tax Date”) equal in value to the
amount required to be withheld. If, at any time this Agreement is in effect, you
are or potentially could be subject to Section 16(b) of the Exchange Act, the
method for settling withholding obligations described herein shall be subject to
compliance with the provisions of Section 16 of the Exchange Act and the Rules
and Regulations of the SEC promulgated thereunder, as interpreted by the
Committee.

6. Persons Entitled to Exercise. The Option may be exercised:

(a) except as provided below or in the Plan, only by you during your lifetime;

(b) in the event of your death while in the employment of the Company (or one or
more of its affiliates) (or following termination of your employment by reason
of your Retirement) by your legal representative or by the legal representative
of your estate; and

(c) in the event of your permanent Disability, by you or by your legal
representative (as the case may be).

In the event of your death while you are in the employment of the Company (or
one or more of its affiliates), all Options remaining unexercised as of the date
of death may be exercised by the personal representative of your estate,
including the executor under your will or an administrator with the will
annexed, or the administrator of your estate in the event you should die
intestate; provided that such installments must be exercised, if at all, prior
to the expiration of the Option Period. In the event of termination of your
employment by reason of your permanent and total Disability, as that term is
defined in Section 22(e)(3) of the Code, all Options remaining unexercised at
the time of termination of employment may be exercised by you or your legal
representative (as the case may be), provided that such installments must be
exercised, if at all, prior to the expiration of the Option Period. Exercise of
the Option by your representative or fiduciary or your estate shall be subject
to all of the terms and conditions of this Agreement and of the Plan and shall
entitle such representative or fiduciary to no greater part of the Optioned
Shares than you could have acquired if you had exercised the Option at the time
of your death or termination of employment by reason of permanent Disability. To
the extent that any such representative or fiduciary shall be entitled to
exercise the Option in accordance with the provisions of Section 6 and the other
sections of this Agreement, the terms “you” and “your” shall include such
representative or fiduciary for purposes of this Agreement.

7. Delivery of Certificates. The Company may postpone the time of delivery of
certificates for the Optioned Shares for such time as the Company deems
necessary or desirable

 

3



--------------------------------------------------------------------------------

to enable it to comply with the listing requirements of any securities exchange
or stock quotation system upon which the Common Stock may be listed or quoted,
the requirements of the Securities Act or the Exchange Act, any rules or
regulations of the Securities and Exchange Commission promulgated thereunder, or
the requirements of applicable state laws relating to the authorization,
issuance or sale of securities generally or bank securities specifically. Until
certificates representing Optioned Shares are delivered to you or transfer is
effected by book entry on the stock transfer records of the Company, you will
have no right to vote or receive dividends with respect to the Optioned Shares.

8. Termination of Option Period. The Option shall lapse and terminate (i) on the
date of termination of your employment (or, if sooner, the expiration date of
the Option Period), as to all of the Optioned Shares that either (A) are not yet
exercisable on the date of such termination or (B) do not become exercisable at
the time of such termination pursuant to the terms of this Agreement, and
(ii) as to all of the Optioned Shares that are exercisable (but unexercised) on
the date of termination of your employment, on the first to occur of the events
listed in (a) through (d) below:

(a) Expiration of the Option Period; or

(b) Immediately, upon the termination of your employment for Cause; or

(c) Expiration of three months after termination of your employment with the
Company (or one or more of its affiliates) for any reason other than death,
Disability, Retirement or Cause; and this Agreement shall be of no further
validity or effect, except with respect to Optioned Shares previously purchased;
or

(d) Expiration of one year after termination of your employment with the Company
(or one or more of its affiliates) by reason of death, Disability or Retirement;
and this Agreement shall be of no further validity or effect, except with
respect to Optioned Shares previously purchased.

9. Reservation of Shares. During the Option Period, the Company will reserve
from its authorized and unissued Common Stock, or from its treasury stock (or
part from both), a sufficient number of shares to provide for the delivery of
the Optioned Shares upon exercise of the Option in accordance herewith and
subject to the provisions of Section 7 hereof. If the Option should expire,
lapse or otherwise become unexercisable for any reason specified in or
contemplated by this Agreement or the Plan, to the extent that the Option shall
not have been exercised as to the full number of the Optioned Shares subject
thereto, the unpurchased Optioned Shares shall be deemed freed automatically
from any such reservation and shall become immediately available for issuance
and delivery pursuant to other option agreements under the Plan.

10. Corporate Law Status of Shares. The shares of Common Stock issuable upon
exercise of the Option in accordance herewith, upon issuance, delivery and
payment for such

 

4



--------------------------------------------------------------------------------

shares in accordance with Section 7 of this Agreement, shall constitute validly
issued and outstanding shares of capital stock of the Company. When so paid for,
such shares will be fully paid and non-assessable. Throughout the Option Period
(subject to the foreshortening thereof under Section 8 hereof), the Company will
have full legal right and authority to issue and deliver the Optioned Shares as
contemplated by this Agreement. You shall have none of the rights of a
shareholder until the Optioned Shares are in fact issued and delivered to you.

11. Adjustments in Optioned Shares. In the event of any changes in the capital
structure or reorganization of the Company during the term of this Agreement,
the provisions of Section 13 of the Plan shall apply.

12. Restrictions on Transferability. Except as provided in Section 6 hereof,
neither the Option nor any of your rights, interests or benefits thereunder or
hereunder shall be subject to voluntary or involuntary assignment, transfer,
pledge, hypothecation or other form of absolute or conditional alienation or
disposition, directly or indirectly. The Option shall be unexercisable during
any period in which there is in effect, and may be terminated in all respects by
the Company in the event of, a purported assignment of the Option or of any such
rights, interests or benefits thereunder or under this Agreement, except as
provided in Section 6 hereof.

13. Modification and Waiver. No modification or waiver of any of the provisions
of this Agreement shall be binding upon either the Company or you unless made in
writing and signed by you and countersigned on behalf of the Company by an
executive officer thereof (other than you, if you should be or become such an
officer).

14. Binding Effect. Except as provided in Section 12 hereof, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
heirs, personal representatives, successors and assigns.

15. Resolution of Controversies. Any dispute or disagreement that may arise
under, or in any way may relate to, the interpretation, construction or
application of this Agreement shall be subject to determination by the Committee
after appropriate notice to the affected parties and reasonable opportunity to
be heard by the Committee. Any determination made by the Committee shall be
final, binding and conclusive for all purposes.

16. Notices. All notices, requests, demands, or other communications required,
permitted or contemplated by this Agreement shall be deemed effectively served,
delivered or otherwise made (a) upon receipt if manually delivered, or (b) upon
the delivery date shown on the returned receipt (or if delivery is refused on
the date presented for delivery) if mailed by the United States registered or
certified mail, postage prepaid, return receipt requested, and if intended for
the Company, directed to the Committee’s attention in care of People’s United
Bank, 850 Main Street, Bridgeport, Connecticut 06604; or if intended for you,
directed to you at the address set forth below immediately following your
signature. Either party may, by notice delivered in accordance with this
Section, notify the other party of a different address for all future notices,
which will be effective upon delivery to the other party.

 

5



--------------------------------------------------------------------------------

17. Non-Solicitation. During the period of your employment with the Company or
any of its affiliates, and for a period of 12 months after the cessation of your
employment for any reason, whether with or without cause, you will not, directly
or indirectly , on your own behalf or on behalf of any other person, and whether
through your own efforts or through the efforts or employing the assistance of
any other person (including without limitation any consultant or any person
employed by or associated with any person with whom you become employed or
associated):

 

  a) call on or solicit in any manner any customer of the Company or any of its
affiliates for the purpose of doing business of the type done by the Company or
any of its affiliates with such customer. For purposes of this Agreement,
“customer” means any individual, firm, partnership, corporation, or other entity
or person (i) currently doing business or who has done business with the Company
or any of its affiliates in the 12 months prior to the cessation of your
employment, or (ii) any prospective customer that you know to be a prospective
customer of the Company or any of its affiliates and with whom the Company or
any of its affiliates reasonably expects to do business; or

 

  b) Solicit or otherwise induce any employee of the Company or any of its
affiliates to leave the employ of the Company or any of its affiliates.

By accepting and agreeing to the terms of this Agreement, you acknowledge that
your receipt of the grant of the Option evidenced by this Agreement represents
adequate consideration for the undertaking set forth in this Section 17.

18. Revocation of Grant. No later than forty-five (45) days after the Grant Date
(the “Acceptance Date”), you must formally accept and agree to the terms and
conditions of the Option as set forth in this Agreement. You must do so
(a) electronically, if you are directed to do so at the time your Option is
formally communicated to you and you receive a copy of this Agreement, or (b) by
returning a signed copy of this Agreement to the Manager of Executive Rewards in
the Human Resources Department, 850 Main Street, BC-03, Bridgeport, CT 06604 so
that it is received no later than the close of business on the Acceptance Date.
If you do not accept and agree to the terms and conditions of the Option as set
forth in this Agreement by the Acceptance Date, the Option evidenced hereby
shall be null and void, and shall be deemed to have been revoked, on the first
business day following the Acceptance Date. If the 45th day after the Grant Date
is not a business day, the Acceptance Date will be the first business day after
such 45th day. A business day is any day other than a Saturday, a Sunday, or a
day on which the Company’s banking offices in Connecticut are not scheduled to
be open for business.

19. Severability. In case any covenant, condition, term or provision contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, in whole or in part, by a judgment, order or decree of any court of
competent jurisdiction, from which judgment, order or decree no further appeal
or petition for review is available, the validity of the remaining covenants,
conditions, terms and provisions contained in this Agreement, and the validity
of the remaining part of any term or provision held to be partially invalid,
illegal or unenforceable, shall in no way be affected, prejudiced or disturbed
thereby.

 

6



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement and the Plan contain all understandings
between you and the Company and any of its affiliates regarding the Optioned
Shares. No other communications regarding the Optioned Shares are to be
considered binding upon you and the Company unless they are identified as
amendments to this Agreement, are in writing and are signed by you and the
Company as provided in this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its Senior Executive Vice President , and the Participant has executed
this Agreement, intending to be legally bound hereby, effective the
Grant_Date@Date day of Grant_Date

 

  PEOPLE'S UNITED FINANCIAL, INC.   By:  

 

 

    Its Senior Executive Vice President

 

 

 

Your Signature

  Your Mailing Address  

 

 

 

 

 

  Employee SS#:    -    -       Employee ID #:            

 

7